Citation Nr: 1143011	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of a right second digit volar plate fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had verified active military service from October 1986 to March 1987, July 1987 to January 1990, and May 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the appellant submitted a request for a Board hearing.  Specifically, in June 2008, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, which indicated that she wanted a BVA hearing at the RO before a Member of the Board or a video hearing.  

The Veteran was scheduled for a Travel Board hearing in March 2011, but failed to appear for the hearing.  Prior to the hearing, however, in July 2010, the Veteran reported by telephone that she had returned to active duty effective March 29, 2010.  She also provided the RO with an address different from the last mailing address in the claims file.  Later that month, the Veteran submitted her orders which showed that she was to be on active duty until approximately June 1, 2010.  Unfortunately, the letter dated in February 2011 to the Veteran regarding the date and time of her Travel Board hearing was sent to her prior address and not to her last address of record.    

There is no indication that the Veteran has withdrawn this hearing request.  Consequently, a remand is necessary for a new hearing to be scheduled. 

Accordingly, the case is REMANDED for the following action: 

The RO should contact the Veteran to schedule a Travel Board hearing in connection with her appeal.  In this regard, the RO should note the Veteran may currently be residing in another state and may prefer the hearing at another location.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


